 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL HORNE,                                    Case No. 1:19-cv-01210-LJO-SAB

12                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
13          v.                                         PLAINTIFF’S MOTION TO PROCEED IN
                                                       FORMA PAUPERIS AND DISMISSING
14   G4S SECURITY,                                     ACTION FOR FAILURE TO COMPLY AND
                                                       FAILURE TO PROSECUTE
15                 Defendant.
                                                       (ECF Nos. 2, 4, 5)
16

17         On September 3, 2019, Michael Horne (“Plaintiff”) filed an unsigned complaint and an

18 application to proceed in forma pauperis in this action. The matters were referred to a United

19 States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20         On September 5, 2019, the magistrate judge issued an order striking Plaintiff’s unsigned

21 complaint and requiring him to file a signed complaint and a long form application to proceed

22 without prepayment of fees in this action within thirty days. On September 17, 2019, Plaintiff

23 filed a long form application to proceed without prepayment of fees. However, Plaintiff did not

24 file a signed complaint.

25         On October 11, 2019, findings and recommendations issued recommending dismissing

26 the matter for failure to prosecute and failure to obey a court order and denying Plaintiff’s
27 motion to proceed in forma pauperis in this action. The findings and recommendations was

28 served on Plaintiff and contained notice that any objections to the findings and recommendations


                                                   1
 1 were to be filed within fourteen days from the date of service. The period for filing objections

 2 has passed and no objections have been filed.

 3         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 5 findings and recommendations to be supported by the record and by proper analysis.

 6         Accordingly, IT IS HEREBY ORDERED that:

 7         1.     The findings and recommendations, filed October 11, 2019, is ADOPTED IN

 8                FULL;

 9         2.     Plaintiff’s applications to proceed in forma pauperis in this action are DENIED;

10         3.     This action is DISMISSED for Plaintiff’s failure to comply and failure to

11                prosecute; and

12         4.     The Clerk of the Court is DIRECTED to close this matter.

13
     IT IS SO ORDERED.
14

15     Dated:    November 27, 2019                      /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
